 



Exhibit 10.1
Annual Incentive Plan
for Salaried Employees
This document contains the terms of the Weyerhaeuser Company Annual Incentive
Plan for Salaried Employees (the “Plan”). The Plan is effective January 1, 2006.
Purpose and Plan objectives
The purpose of the Plan is to align rewards with the Company’s vision and
strategies, and motivate Participants to achieve top performance in the
industry. Participants are eligible to receive incentive awards based on their
performance and the performance of the Company and their Organization.
The Plan is designed to accomplish the following objectives:

Ÿ   Motivate Participants to achieve Company and business objectives.   Ÿ  
Provide a competitive range of performance and payout opportunities.   Ÿ  
Attract, retain and motivate Participants by providing opportunities to earn
better-than-competitive total pay for better-than-competitive performance
results.   Ÿ   Align the interests of Participants to promote a “one company”
perspective.   Ÿ   Ensure strong linkage of pay to performance.

Definitions

  (a)   “Award Year” is the Company’s fiscal year for which a Participant may
earn a Bonus Award.     (b)   “Base Salary” is a Participant’s annual rate of
pay measured as of the December 31 nearest the last day of each Award Year,
excluding all other pay elements (such as bonus payments and relocation
allowances). For a Participant who becomes ineligible for the Plan during the
Award Year and is eligible for a pro-rated Bonus Award pursuant to the criteria
specified below, Base Salary is the Participant’s annual rate of pay measured as
of the last day he or she was eligible for the Plan.     (c)   “Bonus Award” is
the amount of bonus granted to a Participant for each Award Year as determined
under the terms of the Plan.     (d)   “Company” is Weyerhaeuser Company and any
of its subsidiaries which adopt the Plan with the approval of the Compensation
Committee. Attachment A contains a list of each adopting Company as of the
Plan’s effective date.     (e)   “Compensation Committee” is the Compensation
Committee of the Board of Directors of Weyerhaeuser Company.     (f)  
“Disability” is a medical condition for which a Participant is entitled to
Company-paid disability benefits and as a result of which a Participant is
required to terminate his or her employment.

(WEYERHAEUSER LOGO) [v13717v1371700.gif]

 



--------------------------------------------------------------------------------



 



  (g)   “Employee” is any person who is classified by the Company as actively
employed by the Company, including any such person on leave with pay or
suspended (unless such suspension arises from a disciplinary matter due to
attendance, misconduct or performance) and who is compensated on a salaried
basis (exempt or non-exempt) as reflected on the Company’s payroll records, but
does not include any such persons employed by Weyerhaeuser Real Estate Company,
Weyerhaeuser Asset Management LLC or their respective subsidiaries.     (h)  
“Executive Group” is any member of the Senior Management Team and any person
designated by the Compensation Committee as a member of the Top Management Team
of Weyerhaeuser Company.     (i)   “Funding Multiples” has the meaning set forth
in the “Funding, allocation and individual Bonus Awards” section below.     (j)
  “Leader” is the highest ranking executive in any Organization.     (k)  
“Organization” is the Executive Group, a business group (e.g., Pulp), a sector
staff group (e.g., Timberlands/Wood Products) or a corporate staff group (e.g.,
Finance) within the Company.     (l)   “Participant” is any Employee who is
eligible for the Plan pursuant to the terms of the “Eligibility” section below.
    (m)   “Plan” has the meaning set forth in the introduction above.     (n)  
“Retirement” is, with respect to a Participant, his or her “Normal Retirement”
or “Early Retirement” as defined in the Weyerhaeuser Company Retirement Plan for
Salaried Employees, as amended from time to time.     (o)   “RONA” is
Weyerhaeuser Company’s return on net assets for the Award Year as determined in
the sole discretion of the Chief Financial Officer of Weyerhaeuser Company. For
purposes of calculating RONA, earnings and net assets of Weyerhaeuser Real
Estate Company and its subsidiaries are excluded.

Eligibility
Subject to the terms and conditions of the Plan, each Employee is eligible to
participate in the Plan except as follows:

  (a)   an Employee who is classified by the Company as a temporary employee;  
  (b)   an individual who is reclassified by a court, governmental agency or the
Company as a common law Employee; or     (c)   an Employee who is eligible for
another short-term incentive plan offered by Weyerhaeuser Company or any of its
subsidiaries, including, but not limited to, a sales incentive plan, incentive
plan maintained by Weyerhaeuser Real Estate Company, or any other similar cash
bonus plan.

The Compensation Committee may designate in its sole discretion any other
employee of the Company or any other individual as eligible to participate in
the Plan.
Target bonus percentage and amount
The Company assigns each Employee position within the Company a target bonus
percentage for each Award Year expressed as a percentage of Base Salary. The
target bonus percentage is then fixed for each Participant as of the December 31
nearest the

-2-



--------------------------------------------------------------------------------



 



last day of the Award Year, without regard to any position changes during the
Award Year.
A Participant’s target bonus amount for the Award Year is calculated by
multiplying his or her target bonus percentage by his or her Base Salary.
Overtime paid during the year to a Participant who is a non-exempt salaried
Employee will be added to his or her Base Salary for purposes of calculating his
or her target bonus amount.
The target bonus amount for new a Participant during the Award Year will be
prorated on a time-in-eligible position basis. The target bonus amount for a
Participant who terminates his or her employment during the Award Year will be
calculated on a time-in-eligible position basis but only if such termination is
for any of the following reasons as classified by the Company : death,
Disability, facility closure, health reasons, reduction in force, sale of
facility and Retirement. A Participant whose employment terminates during the
Award Year for any other reason will be ineligible for a Bonus Award.
Funding, allocation and individual Bonus Awards
Funding Multiples—No later than 90 days following the beginning of each Award
Year, the Compensation Committee will establish an annual funding schedule
substantially in the form of Attachment B, which will consist of the RONA
performance level that will be required for threshold, target and maximum
funding under the Plan and the multiple that will be applied to aggregate target
bonus amounts at each of those funding levels (“Funding Multiples”). The factors
considered by the Compensation Committee in setting the required RONA
performance levels may include, without limitation, dividend requirements,
interest, cost of equity capital, and relative performance compared to
appropriate peer groups. For example, the Funding Multiples for an Award Year
may be represented in a schedule as follows:

         
 
  •   Threshold   0.4x
 
  •   Target   1.0x
 
  •   Maximum   3.0x

Total funding amount—The total funding amount will be calculated at the end of
each Award Year by determining the Funding Multiple for the Award Year
multiplied by the aggregate target bonus amounts of all Participants.
Allocation of total funding amount—The total funding amount for the Award Year
will then be allocated among the Organizations by the Chief Executive Officer of
Weyerhaeuser Company and other designated members of the Senior Management Team
based on an assessment of respective performance among the Organizations. The
sum of the allocated funding amounts for each of the Organizations may not
exceed the total funding amount for the Award Year.
Any Participant who transferred from one Organization to another Organization
during the Award Year will be included in the Organization to which the
Participant is assigned as of the December 31 nearest the last day of the Award
Year.
Individual Bonus Awards—Each Leader will recommend a Bonus Award, if any, for
each Participant in the Organization. The maximum Bonus Award that may be

-3-



--------------------------------------------------------------------------------



 




recommended for any Participant with respect to the Award year is three times
the Participant’s target bonus amount. In addition, the sum of the recommended
individual Bonus Awards within the Organization may not exceed the
Organization’s allocated funding amount. The Participant’s recommended Bonus
Award may be based on the individual performance, plant or department
performance, or other relevant factors determined by the Leader in his or her
sole discretion.
The Compensation Committee will approve all Bonus Awards. In approving any
Participant’s Bonus Award, the Compensation Committee reserves the right to
increase or decrease the Participant’s recommended Bonus Award for performance
or any other reason.
Timing of payments and approvals
Payments of Bonus Awards will be made as soon as administratively reasonable
after the last day of each Award Year, but in no event later than the
immediately next March 15. Some Participants may be eligible to defer Bonus
Award payments. The availability and terms and conditions of any such deferral
are determined by the Weyerhaeuser Company Comprehensive Incentive Compensation
Plan.
All payments of Bonus Awards will be made in cash and subject to appropriate tax
and other required withholding and reporting. Bonus Award payments will be
managed, processed and tracked by the Corporate Compensation Department.
Right to amend or terminate
Weyerhaeuser Company reserves the right to amend or terminate the Plan at any
time without prior notice to any Participant.
Continuation rights
No Participant or his or her legal representatives, beneficiaries or heirs will
have any right or interest in the Plan or in its continuance, or in the
Participant’s continued participation in the Plan.
Plan administration
Except to the extent expressly provided herein, administration of the Plan is
the responsibility of the Senior Vice President, Human Resources of Weyerhaeuser
Company. To the extent necessary to carry out such administration, the Senior
Vice President, Human Resources of Weyerhaeuser Company has the power and
authority to construe and interpret the provisions of the Plan, and to adopt,
amend and rescind Plan rules.
Miscellaneous
The Plan will constitute a “Participating Plan” under the Weyerhaeuser Company
Comprehensive Incentive Compensation Plan, and, accordingly, any Bonus Award
payments will be treated as an award under the Weyerhaeuser Company

-4-



--------------------------------------------------------------------------------



 



Comprehensive Incentive Compensation Plan. Moreover, Bonus Award payments will
be treated as compensation for purposes of other benefits maintained by the
Company only to the extent provided under the terms of the governing documents
for such other benefits.
Nothing in the Plan will be construed to limit the right of the Company to
establish, alter or terminate any other forms of incentives or other
compensation or benefits.
The existence of the Plan does not extend to any Participant a right to
continued employment with the Company.
Any Bonus Award paid under the Plan is an unfunded obligation of the Company.
The Company is not required to segregate any monies from its general funds, to
create any trust or to make any special deposits with respect to this
obligation. The creation or maintenance of any account with the Company’s
general funds with respect to the Plan shall not create or constitute a trust or
create any vested interest in any Participant or his or her beneficiary or
creditors in any assets of the Company. No right or interest conferred on any
Participant pursuant to the Plan shall be assignable or transferable, either by
voluntary or involuntary act or by operation of law.
Regardless of the location of any Participant or Employee, the Plan will be
governed by the laws of the State of Washington, other than its conflict of laws
principles.

-5-



--------------------------------------------------------------------------------



 



Attachment A – Adopting Companies (as of January 1, 2006)
Columbia & Cowlitz Railway Company
DeQueen & Eastern Railroad Company
Golden Triangle Railroad
Gryphon Investments of Nevada, Inc.
Mississippi & Skuna Valley Railroad Company
Norpac Resources LLC
Weyerhaeuser Global Finance Company
Texas, Oklahoma & Eastern Railroad Company
Westwood Shipping Lines, Inc.
Weyerhaeuser Holdings Limited
     Weyerhaeuser Company Limited
317298 Saskatchewan Ltd.
Forest License A49782 Holdings Ltd.
MacMillan Bloedel Pembroke Limited Partnership
Sturgeon Falls Repulping Limited
Sturgeon Falls Limited Partnership
Wapawekka Lumber Ltd.
Weyerhaeuser (Delta) Limited
Weyerhaeuser (Ottawa) Limited
Weyerhaeuser Saskatchewan Limited
Weyerhaeuser Services Limited
Weyerhaeuser Sales Company
WFS II LLC
     Weyerhaeuser Financial Investments, Inc.
     Weyerhaeuser Venture Company
Las Positas Land Co.
WAMCO, Inc.
Weyerhaeuser Raw Materials, Inc.

-6-



--------------------------------------------------------------------------------



 



Attachment B — Annual Funding Schedule (Sample)
The following schedule will determine proposed Plan funding for the fiscal year
ending on December XX, 200X

                                  RONA   Funding Level  
0
    0     plus     0     Per 1% RONA
5
    0.4     plus     0.15     Per 1% RONA
9
    1     plus     0.25     Per 1% RONA
17
    3                          

(LINE GRAPH) [v13717v1371701.gif]

-7-